201 S.W.3d 146 (2005)
In re Deborah TRAYLOR.
No. 01-05-00171-CR.
Court of Appeals of Texas, Houston (1st Dist.).
November 29, 2005.
Patrick F. McCann, Houston, for Appellant.
Donald W. Rogers, Jr., Houston, for State.
Panel consists of Justices TAFT, KEYES, and HANKS.

ORDER OF CONTEMPT
PER CURIAM.
The trial court ordered the reporter's record prepared by the court reporter, Deborah Traylor, at no expense to appellant on February 14, 2005 in the above-numbered cause, styled Timothy Keith Scranton v. The State of Texas, cause number 993317 in the 182nd District Court of Harris County, Texas. The reporter's record was due on June 25, 2005. Neither a reporter's record or request for extension to file the reporter's record was filed on or before June 25, 2005. This court issued on September 30, 2005 an order to file the reporter's record. An unsuccessful attempt was made to serve court reporter Deborah Traylor with September 30, 2005 order to file the reporter's record for this appeal.
Therefore, on November 2, 2005, this Court issued an ORDER TO FILE REPORTER'S RECORD OR SHOW CAUSE, directing Deborah Traylor to file the reporter's record on or before November 10, 2005 at 5:00 p. m. or show cause why she should not be held in contempt of court for failing to file the reporter's record no later than 5:00 p.m. on November 10, 2005. The November 2, 2005 order was personally served on Deborah Traylor on November 2, 2005. Deborah Traylor was advised in the order of November 2, 2005:
BECAUSE YOU ARE SUBJECT TO CRIMINAL PENALTIES, THAT IS INCARCERATION AND/OR A FINE UP TO $500 YOU HAVE A RIGHT TO COUNSEL DURING THESE PROCEEDINGS. IF YOU DESIRE TO HAVE COUNSEL, COUNSEL MUST BE PRESENT WITH YOU ON MONDAY, NOVEMBER 14, 2005 AT 10:00 A.M. AND READY TO PROCEED WITH THE THE HEARING. IF YOU DO NOT HAVE COUNSEL WITH YOU, YOU SHOULD BE PREPARED TO WAIVE YOUR RIGHT TO COUNSEL.
Nevertheless, Deborah Traylor did not timely file the reporter's record on November 10, 2005.
*147 Responding to our order of November 2, 2005, court reporter Deborah Traylor personally appeared before this Court this morning, Monday, November 14, 2005. The court heard testimony from Deborah Traylor. The court recessed the show cause hearing by written order until Monday November 28, 2005. Deborah Traylor was served with the recess order of November 14, 2005 and ordered to appear at 10:00 a. m. on November 28, 2005. On November 28, 2005, Deborah Traylor appeared before this Court and testified. This Court issued an order recessing the show cause hearing to 3:00 p. m. on November 30, 2005. Deborah Traylor was personally served with the recess order on November 29, 2005. On November 29, 2005, Deborah Traylor appeared for the continuation of the show cause hearing. The Court heard further testimony from Deborah Traylor.
Upon conclusion of the proceedings, we find that the said Deborah Traylor is in contempt for violating this court's order of November 2, 2005 by failing to file the reporter's record in a timely manner and as directed by our order dated November 2, 2005. We further find that Deborah Traylor has not set forth facts that deny or excuse her contempt.
NOW, THEREFORE IT IS ORDERED, ADJUDGED AND DECREED by the Court of Appeals, First District of Texas, that the same Deborah Traylor shall be fined in the amount of $300 payable to the Clerk of the Court of Appeals, First District of Texas, on or before December 16, 2005 at 3:00 p.m.
IT IS ORDERED that all writs and other process necessary for the enforcement of this judgment be issued.